Exhibit 10.18

 

FIFTH AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIFTH AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made and entered
into by and between Cano Petroleum, Inc., a Delaware corporation with its
principal executive offices in Fort Worth, Texas (the “Company”), and Michael J.
Ricketts, an individual currently residing in Tarrant County, Texas (“Vice
President”), effective as of the 31st day of December, 2008 (the “Amendment
Effective Date”).

 

WHEREAS, the Company and Vice President entered into that certain Employment
Agreement dated May 28, 2004, but effective June 1, 2004, as amended by the
First Amendment to Employment Agreement effective January 1, 2006; Second
Amendment to Employment Agreement effective June 1, 2006; Third Amendment to
Employment Agreement effective June 29, 2007; and Fourth Amendment to Employment
Agreement effective May 31, 2008 (the “Agreement”); and

 

WHEREAS, the Company and Vice President desire to amend, alter, modify, and
change the provisions of the Agreement to bring the provisions into compliance
with Section 409A of the Internal Revenue Code of 1986, as amended.

 

NOW THEREFORE, for and in consideration of the mutual benefits to be obtained
hereunder and other good and valuation consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Company and Vice
President do hereby agree to amend, alter, modify and change the Agreement, as
of the Amendment Effective Date as follows:

 

1.                                      Section 12 of the Agreement is hereby
adding the following new sentence at the end of the first paragraph of said
Section:

 

Subject to Section 18 below, all payments made pursuant to this Section 12 shall
be paid in a single lump sum within ten (10) days following Vice President’s
termination of employment, and any provision of in-kind benefits hereunder shall
not affect the in-kind benefits provided in any other taxable year.

 

Except as specifically amended hereby, the Agreement remains in full force and
effect as originally written.

 

Signatures

 

To evidence the binding effect of the covenants and agreements described above,
the parties hereto have executed this Amendment effective as of the date first
written above.

 

 

THE COMPANY:

 

 

 

CANO PETROLEUM, INC.

 

 

 

 

 

By:

      /s/ S. Jeffrey Johnson

 

 

S. Jeffrey Johnson, Chairman and CEO

 

 

 

VICE PRESIDENT:

 

 

 

 

 

By:

      /s/ Michael J. Ricketts

 

 

Michael J. Ricketts

 

--------------------------------------------------------------------------------